McCLELLAN, C. J.
The affidavit or sworn complaint made before the justice of the peace initiating this prosecution, and upon Avhich Butler was tried in the justice’s court, is wholly insufficient as the basis for a warrant of arrest, or further prosecution of the defendant, for that it is not the affirmation of the existence of probable cause for believing and the belief of affiant, but the affirmation of his mere opinion that the offense of larceny of four sheep has been committed and *129that William Butler is guilty thereof. Such a complaint will not support the judgment of the justice, nor the statement filed by the solicitor in the county court nor the judgment of the county court. The judgment of the county 'Court is invalid, and no valid judgment can be rendered on this complaint.—Johnson v. State, 82 Ala. 29; Miles v. State, 94 Ala. 106. That judgment is, therefore, reversed and set aside, and a judgment will be here entered discharging the defendant.
Beversed and rendered.